           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 1 of 29



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT
_____________________________________________
                                                       )
UNITED STATES SECURITIES AND                           )
EXCHANGE COMMISSION,                                   ) No. 3:15-CV-675 (JBA)
                                                       )
                                Plaintiff,             )
                                                       )
          v.                                           )
                                                       )
IFTIKAR AHMED,                                         )
                                Defendant, and         )
                                                       )
IFTIKAR ALI AHMED SOLE PROP;                           )
I-CUBED DOMAINS, LLC; SHALINI AHMED;                   )
SHALINI AHMED 2014 GRANTOR RETAINED                    )
ANNUITY TRUST; DIYA HOLDINGS LLC;                      )
DIYA REAL HOLDINGS, LLC;                               )
I.I. 1, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents;                )
I.I. 2, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents; and            )
I.I. 3, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents,                )
                                                       ) JUNE 3, 2019
                                Relief Defendants.     )
_____________________________________________)

              RELIEF DEFENDANTS’ OPPOSITION TO RECEIVER’S REPORT

           Relief Defendants submit this Opposition (“Opposition”) to the Receiver’s Report

(Doc. 1130, referred to hereafter as “Report”).1                Relief Defendants reserve all rights to all

issues.2



1
    The Relief Defendants accept the Court’s rulings simply for the purposes of opposing the Receiver’s Report but
    reserve all rights with respect to all issues and their rights to present such issues in appeal.
2
    Relief Defendants further explicitly reserve all rights that they be compensated by the SEC for any loss due to
    monetization of any asset if such is ordered prior to appellate review of issues. This includes, but is not limited
    to: a “make up” for any losses on the sale of such assets, as well as on any lost capital gain(s), potential asset
    appreciation and income that would have accrued to the owner(s) of those liquidated assets or the replacement of
    certain monetized assets had those assets not been liquidated, amongst additional compensation.




10039401v1                                                 1
            Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 2 of 29



                                                  BACKGROUND

           This Court entered a judgment against Defendant on September 27, 2018. (Doc. 982.)

Based on briefings and subsequent issues that arose, this Court entered an Amended Judgment

against Defendant and Relief Defendants on December 14, 2018. (Doc. 1054.) This Court

appointed a Receiver on December 20, 2018 (Doc. 1070, hereafter referred to as “Receiver

Order”). The Receiver filed his Report on April 3, 2019, which included, inter alia, his estimate

of the amount necessary to secure the judgment and a proposal of assets to use for that purpose.

(Doc. 1130.) Relief Defendants assume that parties are otherwise familiar with the background

of this litigation.

                                                    ARGUMENTS

I.         THE RECEIVER’S ESTIMATED AMOUNT TO SECURE THE JUDGMENT
           SHOULD BE REDUCED

           The Court has entered judgment in the amount of $64.4 million, plus interest and gains

on disgorged assets.3 While the Court has asked the Receiver to “estimate the dollar amount …

to fully secure the judgment” (Doc. 1070 at 15), the Receiver has provided an estimate based on

computations which do not properly reflect the value of Defendant and Relief Defendants’ assets

or take into account other relevant factors.

           In particular, and as detailed later in this Opposition, the Receiver has:

              i.     Estimated an amount for interest or gains calculation which should be adjusted:

                         a. The Receiver has not offset losses with gains in the interest or gains
                            calculation;

                         b. The Receiver has included Court-ordered distributions (mostly with the
                            consent of the SEC) made throughout the course of this litigation
                            including, but not limited to legal fees and living expenses;


3
     The entirety of that judgment is under appellate review.




10039401v1                                                      2
          Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 3 of 29



                      c. The Receiver has not removed all expenses (such as life insurance
                         premiums, safety deposit box fees, etc.) that were and are being made to
                         maintain the assets under the asset freeze;

                      d. The Receiver has not stated that taxes for these interest or gains will come
                         from the amount of interest or gain calculated. That should be made clear.

           ii.    Failed to credit non-forfeited liquid and illiquid assets held at Oak:

                      a. The non-forfeited Oak assets should be offset from the disgorgement
                         award;4

                      b. The non-forfeited assets have not been properly valued to date and the
                         value must be determined.

                      c. Failed to identify and credit Oak distributions that have occurred since the
                         onset of this litigation and the advent of the asset freeze.

           iii.   Improperly added in post-judgment interest:

                      a. Post-judgment interest has not begun to accrue because the judgment has
                         not been meaningfully ascertained;

                      b. The Receiver has double-counted post-judgment interest and “interest or
                         gains” on disgorgement;

                      c. Post-judgment interest should not accrue on frozen assets.

                      d. Post-judgment interest has not been awarded by the Court.

           iv.    The Receiver has not justified his excessive reserve for his fees and costs of
                  $600,000 in light of the facts of this case and the nature of the frozen assets:

                      a. There are mostly liquid and semi-liquid assets that have been frozen;

                      b. There are tens of millions of dollars of assets frozen above this Court’s
                         judgment amount;

                      c. It should not cost anywhere near $600,000 to monetize liquid marketable
                         securities plus two Park Avenue apartments.




4
    Relief Defendants contend that any reduction in the disgorgement amount should also result in a concomitant
    reduction of the penalty amount.




10039401v1                                             3
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 4 of 29



II.        INTEREST OR GAINS

           This Court has ordered interest or gains on any disgorged assets be disgorged along with

the amount of the disgorgement itself. The Court’s decisions5 do not establish any methodology

for determining the value of the accrued interest and gains.6

           A.       The Calculation of “Interest or Gains”

           Relief Defendants have been unable to locate any case law establishing a specific

methodology for calculating interest or gains.7 That said, while the Court has not addressed this

in any of the Court’s decisions,8 the Court did articulate a position on this from the bench at the

November 9, 2018 hearing, questioning: “why isn’t interest and gain on any asset subsumed in a

current valuation of that asset?” (Trans. (11/9/18) at 22:4-6). In response, the SEC agreed with

the Court’s understanding, stating specifically that “Your Honor, I agree with you.” (Trans.

(11/9/18) at 22:9 (emphasis added).) The SEC continued, providing an example of how to

calculate “interest or gains” directly applicable to this case:

           …let’s use an example an account with stock in it, and let’s say that account has
           ten thousand dollars on the date of the asset freeze and today has eleven thousand
           dollars. We know that today the interest and gains on that account is a thousand
           dollars… So, we agree with Your Honor that it would be subsumed in a valuation
           to know what those interest and gains are today.”




5
    Defendant’s Rule 59(e) Motion, which addresses this issue, remains pending. (See Doc. 1086.)
6
    Relief Defendants reserve all rights with respect to their appeal of the Court’s actual award of interest or gains, its
    classification as disgorgement by this Court, and its calculation.
7
    While Razmilovic involved issues related to the propriety of awarding interest or gains, it did so in a situation in
    which the assets frozen were less than the disgorgement amount, and did not actually provide a methodology for
    calculating interest and gains during the asset freeze period. S.E.C. v. Razmilovic, 2014 WL 5794871, at *3-4
    (E.D.N.Y. Nov. 6, 2014). The Final Judgment after remand in S.E.C. v. Razmilovic did not order interest or gains
    on any asset, except for pre-judgement interest prior to the asset freeze. Similarly, the Final Judgment in S.E.C. v.
    Tavella, 77 F. Supp. 3d 353 (S.D.N.Y. 2015) did not order pre-judgment interest or interest or gains.
8
    Relief Defendants have appealed the grant of interest or gains, which also includes the calculation of such amount.
    However, Relief Defendants accept the Court’s ruling on such only for the purposes of providing this Opposition.




10039401v1                                                   4
          Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 5 of 29



(Trans. (11/9/18) at 22:10-17.) In effect then, both the Court and the SEC have agreed that the

proper way to value any accrued interest or gains is simply to identify the difference between the

value on the asset freeze date and the end value at the time the asset is monetized. Therefore,

contrary to the Receiver’s treatment of certain assets for the interest/gains calculation, one must

take into account the valuation of the asset when determining the interest or gains calculation,

since any interest or gains is “subsumed in the valuation [of the asset]” and is not over and above

the value of that asset.

          The Receiver simply fails to apply the Court’s methodology to this case. The result is a

wildly over-estimated “interest or gains” amount that has no basis in law or equity.9                         In

particular, the Receiver’s approach is inapposite in the following ways:

              1. The gains ascribed to the two New York City apartments is not, and
                 cannot be, “$0.” The proper approach is to include any estimated loss
                 from the sale of the apartments which should then be offset against the net
                 rents and other gains. Indeed, by any reasonable standard, the calculation
                 must take into account the net gains – not simply gains when a gain
                 occurs. The Court has stated that the valuation of interest and gains is
                 properly calculated by looking at the difference between two dates. If the
                 current valuation of an asset is less than the freeze value of an asset, then
                 by definition, that is a “negative gain” and must be ascribed value as such.
                 Ignoring the netting process is entirely unreasonable, unsupported by any
                 finance or accounting methodology, and directly at odds with the SEC’s
                 position. (See, e.g., Trans. (11/9/18) at 26:13-20.) The SEC and the
                 Receiver want the interest and gains calculation to follow the specific
                 assets they allege are tainted by Defendant’s actions and have specifically
                 identified those assets for disgorgement (Doc. 1130-1). The calculation
                 should therefore follow all such assets. Look at the total current value of
                 the assets being disgorged and subtract the value of the assets at the time
                 of the freeze to arrive at an interest/gains calculation as it is “subsumed in
                 a current valuation of that asset.”

              2. The Receiver has erroneously added back expenses that were used to
                 maintain other assets (such as payments toward life insurance premiums,

9
    The Receiver also apparently understands “interest or gains” to be synonymous with “appreciation.” (Doc. 1130
    at 11.) The term appreciation has never been mentioned, let alone defined or briefed in this litigation.




10039401v1                                              5
        Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 6 of 29



                safe deposit boxes,etc.) under the asset freeze to preserve the status quo.
                As such, these payments should be excluded from the calculation of
                “interest or gains”.

             3. The Receiver has erroneously added back in the Court-ordered
                distributions for living expenses and attorneys’ fees to the calculation of
                interest and gains without citing any legal authority. These distributions
                must be excluded from any calculation of interest/gains. During the
                course of litigation, the Court had ordered these equitable (or legal)
                distributions (in most cases consented to by the SEC) and released them
                from the freeze. As with point 2, Defendants and Relief Defendants
                should not have to pay these amounts back after the Court ordered these
                distributions for specific purposes. This also runs afoul of the Court and
                the SEC’s stated position on the calculation of interest or gains: if any
                interests and gains is subsumed in the value of the asset, then it is illogical
                to include Court-ordered distributions over and above that amount in the
                final determination of that value.

       Simply put, the Court should enter an order consistent with the methodology it identified

at the November 9 hearing (and to which the SEC agreed): “interest and gain on any asset [is]

subsumed in a current valuation of that asset.” (Hr. Trans. (11/9/18) at 22:4-6). Here we have a

freeze date. An end date will ultimately be established. Thus, all one needs to do is calculate the

difference in value between the two dates for the assets and then add those subsequent values

together. That is enough to determine the “interest or gains” calculation. The Receiver’s

approach creates unnecessary complication and goes against the Court and SEC’s understanding

of how this process was to proceed. This calculation must be corrected.

       B.       Payment of Taxes from “Interest or Gains”

       Any taxes payable on the “interest or gains” must come from the “interests or gains” and

there must be an explicit allowance made for those payments out of the “interest or gains.” Any

other result would be illogical, would act as a penalty to Defendant and Relief Defendants, and

runs afoul of the purpose behind the disgorgement remedy.




10039401v1                                         6
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 7 of 29



III.       THE NON-FORFEITED OAK ASSETS SHOULD BE CREDITED TOWARDS
           THE DISGORGEMENT AMOUNT

           A.       The Non-Forfeited Oak Assets Should Offset the Disgorgement Award

           Oak holds a significant amount of Defendant’s non-forfeited assets.10                       These non-

forfeited assets are both liquid and illiquid. Yet despite repeated requests, the Receiver has

failed to apply these non-forfeited Oak assets towards the disgorgement amount. Indeed, while

the Receiver (through the SEC) purports to have traced the allegedly fraudulent proceeds11

(Report at 10), he still ignores the fact that these expressly non-forfeited assets are held by the

proverbial victim under their exclusive control and fails to value and credit these assets towards

the disgorgement amount. Rather, the Receiver proposes to use the liquid non-forfeited assets

for his fees and for penalties, but that is not the proper use of such non-forfeited assets already in

the hands of and under the exclusive control of the victim. This approach cannot be reconciled

with Second Circuit case law (discussed infra) and runs counter to the Receiver’s goal of

effectuating an efficient receivership process and the SEC’s plan to return disgorged funds to

Oak. As such, these assets should be valued and credited toward the disgorgement amount.12

           To begin with, Second Circuit precedent and decisions from sister circuits support using

non-forfeited Oak assets – plus accrued interest/gains on these assets – as an offset against

disgorgement at the outset. See S.E.C. v. Palmisano, 135 F.3d 860, 863 (2d Cir. 1998) (Court

determines (and SEC concedes) that amounts paid to victims should be credited toward

10
     There are also assets based on investments by Defendant in Oak HC/FT which apparently claims that somehow
     such assets are forfeited presumably based on a theory that Oak HC/FT is part of Oak. As such, these assets
     should be treated as Oak assets and a determination should be made as to whether they are in fact forfeited.
     Therefore, any reference to Oak includes Oak HC/FT.
11
     There is no need to have FTI Consulting trace proceeds. Using FTI Consulting in this case is not necessary and
     would resut in an unnecessary and significant expense, contrary to this Court’s directive. As such, the Receiver
     has made his determination of disgorgement assets via findings of this Court.
12
     Relief Defendants reserve all rights with respect to the issue of Defendant’s allegedly forfeited Oak assets for
     appeal.




10039401v1                                                 7
        Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 8 of 29



disgorgement amount because defendant is “only required to give back the proceeds of his

securities fraud once”); S.E.C. v. First Jersey Sec., Inc., 101 F.3d 1450, 1475 (2d Cir. 1996) (“[i]t

was well within the court’s discretion to give defendants credit for the $5 million paid out to

reimburse victims of their frauds”); Disraeli v. S.E.C., 334 Fed. App’x 334, 335 (D.C. Cir.

June 19, 2009) (Petitioner given offset for amounts transferred back to victim); In re. Mutual

Funds Inv. Litig., 681 F. Supp. 2d 622, 626 (D. Md. 2010) (offset against disgorgement award

proper for amounts paid in settlement of private suits); S.E.C. v. Penn Cent. Co.,

425 F. Supp. 593, 599 (E.D. Penn. 1976) (noting that any settlement payment in a related action

properly “serve[s] to offset part or all of a judgment for disgorgement”); In re Timbervest, LLC,

Admin. Proc. No. 3-15519, 2016 WL 4426915, at *2 (Aug. 22, 2016) (offset to disgorgement for

private settlement applicable where “suit was premised on the same underlying ‘misconduct

[that] ... was recently the subject of [respondents’] administrative enforcement action before the

United States Securities and Exchange Commission’”).

       In this case, Oak holds and exclusively controls the non-forfeited assets. Rather than

create the potential for significant transaction costs (including costs related to monetization of

the assets and future potential litigation costs), the Court should instead directly credit these non-

forfeited amounts against the disgorgement amount. Indeed, Oak is best positioned to invest or

monetize the non-forfeited assets to maximize return on the assets now or into the future given

their exclusive control over them. It therefore makes no sense to go through the process of

litigating ownership and control of the assets, monetization or liquidation, and distribution, when

the same result can be accomplished simply by crediting the value of the non-forfeited assets

(plus accrued interest or gains) against the disgorgement amount.




10039401v1                                        8
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 9 of 29



           B.       The Non-Forfeited Assets Have Not Been Properly Valued to Date and the
                    Value Must be Independently Determined

           The non-forfeited assets at Oak – both liquid and illiquid – must also be valued. This has

not happened to date. Indeed, in his Report, the Receiver has failed to identify the value of non-

forfeited Oak assets titled to the Defendant, including non-forfeited Oak illiquid assets and the

corresponding interest/gains on the non-forfeited liquid Oak assets.

           The reason for this failure is obvious: the process has been stymied by Oak and the

Receiver has taken the path of least resistance. More specifically, the non-forfeited assets – and

corresponding interest/gains on these assets13 – have been in the hands and under the exclusive

control of the alleged victim throughout the entire litigation. Indeed, Oak has been more than

opaque about the status of the assets and their current value to date. The Receiver has also

refused to provide any backup on the valuation of these assets, let alone independently

determined the value of (1) the non-forfeited assets, (2) liquid distributions from Oak, and

(3) any interest that has accrued on the assets.

           This is, of course, highly problematic. As currently situated, the value of the assets is

being determined by a self-interested party without any transparency. There have been no

distribution notices produced or any valuation documents given on these assets (as is an

investor’s right). Interest has accrued somewhere, in some account, under the control and

purview of the alleged victim but that has not been identified. There also may have been cash

distributions as well – but Defendant and Relief Defendants have not been informed of as much,

let alone received any such distribution. Oak has simply provided its own numbers without any

13
     This Court had stated that it understood Defendant’s argument that he would receive the same relative return as
     other investors in this situation: “I understand what you’re saying. You’re saying you’re an investor in those
     funds that are – and those investments have been frozen by Oak in accordance with the Court’s freeze order, but
     that you ought to be getting the same return that identical – similarly situated investors, whether they be big
     pension funds or whatever, whatever they got. I understand that argument.” (Trans. (11/9/18) at 21:12-18.)




10039401v1                                                9
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 10 of 29



documentation, verification, or other process to properly identify the actual value of the assets.

In sum, the value of these assets must be determined in a transparent manner and then must be

credited against the disgorgement award as discussed above.14

           The Receiver’s failure and refusal to identify the value of the assets held by Oak also

works at cross purposes to the SEC’s stated interest in having a receiver appointed. Indeed, the

SEC has specifically stated that “the SEC agrees that a third party should determine the value

of … all of Defendant’s assets, including those at Oak. Indeed, the Defendant’s assets held at

Oak demonstrate why such an appointment [of receiver] is necessary.” (Doc. 995 at 2.) Yet the

Receiver has not willingly pursued any update of the amounts at Oak, not shared any

documentation from Oak that points to these values, or even the value he ascribes to the non-

forfeited cash distributions of $947,815,15 fails to account for any interest or gains on such

amounts, and fails to value the illiquid non-forfeited Oak assets in his report.

           Oak has carefully shielded relevant information for determining these amounts and the

Receiver has not adequately pursued the valuation effort. Notwithstanding, it is essential that

these non-forfeited assets be properly valued by a disinterested third party, and approved by the

Court after hearing, so that a proper credit to the disgorgement amount may be made.16




14
     Relief Defendants maintain that the value of these assets is in the millions of dollars. Separately, Relief
     Defendants do not concede that the Court’s disgorgement award was properly issued insofar as the Court failed
     to, inter alia, consider all factors of a valid disgorgement award. Relief Defendants reserve all rights to all issues,
     including and not limited to the fact that disgorgement is a penalty and that Defendant’s allegedly forfeited assets
     at Oak must also be credited against disgorgement.
15
     This amount does not include the totality of Defendant’s liquid non-forfeited assets at Oak. This amount also does
     not include any interest earned on such assets.
16
     It is also worth noting that any forfeiture of Defendant’s rightfully earned interest has, and will continue, to enrich
      Oak at the expense of other investors. Moreover, Oak itself is an investor in these various funds and by seizing
      Defendant’s assets they have enriched themselves at the expense of other investors as well, including the
      Defendant.




10039401v1                                                   10
       Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 11 of 29



       C.      The Oak Distributions that Accrued during the Pendency of the Litigation

       This Court should also determine as to the whereabouts and the ultimate value of the Oak

distributions and the distributions that were on Defendant’s Schedule K-1s that accrued (along

with interest/gains on these assets) during the pendency of the litigation. These assets were

frozen and subject to the jurisdiction of the Court during the pendency of the litigation prior to

the Court’s ruling of forfeiture and any distributions that were generated during this time must be

accounted for and offset or credited against disgorgement.

IV.    POST-JUDGMENT INTEREST SHOULD NOT BE APPLIED IN THIS CASE

       Contrary to the SEC’s and Receiver’s positions in this matter, no post-judgment interest

should be applied to the judgment in this case.

       A.      Post-Judgment Interest Has Not Begun to Accrue Because the Judgment
               Cannot Be Ascertained in a Meaningful Way

       Defendant and Relief Defendants’ assets were first frozen on May 7, 2015. All assets,

including those over the judgment amount have been and continue to remain frozen since that

date. The Receiver uses the date of September 27, 2018 to begin the calculation of post-

judgment interest, but that is erroneous.

       The Second Circuit identifies the date upon which “post-judgment interest commences”

to be “from the date a judgment is ascertained in a meaningful way and supported by the

evidence.” Goodrich Corp. v. Town of Middlebury, 311 F.3d 154, 178 (2d Cir. 2002). The

phrase “ascertained in a meaningful way” has been interpreted to mean a situation where “there

are no further legal or factual issues for the Court to determine.”               Shukla v. Sharma,

No. 07-CV-2972, 2014 WL 7366184, at *3 (E.D.N.Y. Dec. 24, 2014).

       In this case, legal issues necessary to finding that judgment is ascertained in a

meaningfull way are still outstanding. Specifically, the Court has stated that:



10039401v1                                        11
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 12 of 29



           … the judgment can be reduced to an actual number upon the resolution of this
           interest or “interest and gain” issue. That seems to me to be a legal issue, not a
           fact issue.

(Trans. (11/9/18) at 35:12-14.) As discussed supra, the Court has not yet defined how to

measure “interest or gains.” Therefore it has not yet resolved an outstanding legal issue that is

necessary to meaningfully ascertain the judgment amount.

           Additionally, and as discussed at length above, Defendant and Relief Defendants should

be afforded an offset against the judgment amount for the value of the non-forfeited assets

currently held by Oak. Since the value of the Oak assets have not yet been ascertained and this

Court has not yet ruled on this issue, the judgment has again not been ascertained in a

meaningful way.17

           More specifically, the Court has entered a judgment in the amount of $64.4 million, plus

interest or gains on disgorged assets, against the Defendant and Relief Defendants. The Court

has also allowed that the non-forfeited Oak assets can be used towards securing the judgment.

(Doc. 1054 at 6.) These assets have, and continue to be, under the exclusive control of the

alleged victim. Since these assets should be used to offset the disgorgement amount, the value of

the assets and their application against disgorgement must be ascertained first before the

judgment amount can be meaningfully ascertained. Given that the non-forfeited assets have not

been finally valued and applied to the disgorgement amount, it is inappropriate to calculate any

particular       post-judgment        interest     amount.          See     S.E.C. v.     Penn,     No. 14-CV-581,

2017 WL 5515855, at *5 (S.D.N.Y. Aug. 22, 2017) (“[T]he SEC’s motion for disgorgement and

for civil monetary penalties are DENIED, pending an evidentiary hearing on the value of Penn’s




17
     Relief Defendants do not waive any rights to the allegedly forfeited Oak assets by way of this statement.




10039401v1                                                  12
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 13 of 29



forfeited interest in the Fund . . . .”) The Court should proceed in a similar fashion with respect

to Defendant’s non-forfeited interests here.18

           While the Court in Penn considered the Defendant’s forfeited interests and this Court’s

ruling to the contrary is under appeal, the value of Defendant’s non-forfeited interests – under the

exclusive control and with the alleged victim – must be determined and credited first against

disgorgement. Even if this Court simply acknowledges the value of the liquid distributions that

the Receiver alleges are worth $947,815 that are in the hands of and under the exclusive control

of the alleged victim – that amount (plus any accrued interest), must reduce the value of

disgorgement and subsequently, the corresponding value of the civil penalty.

           For instance, a calculation of judgment with application of liquid non-forfeited assets

may look like this:19

           Receiver’s statement of Oak non-forfeited amounts:                               $947,815

           Assume a 2.6% interest on funds during this time:                                $24,643

           Amount to apply to disgorgement:                                                 $972,458

           Corresponding reduction in civil penalty:                                        $486,229

           Judgment amount reduced by:                                                      $1,458,687

           Dec 20, 2018 judgment:                                                           $64,411,703

           Judgment with application of Oak non-forfeited liquid assets:                    $62,953,016

A similar analysis would apply with reference to the nonliquid non-forfeited assets.


18
     The Court previously addressed the Penn case in the context of this dispute with respect to Defendant’s forfeited
     assets. See S.E.C. v. Ahmed, 343 F. Supp. 3d 16, 37-38 (D. Conn. 2018). Relief Defendants submit that this
     situation, involving non-forfeited assets and offsets against the disgorgement amount, is materially different than
     the context in which the Court previously considered Penn.
19
     The Relief Defendants do not waive any rights by way of this statement, as they have not been given any
     supporting documentation on the value of such amounts. They provide such calculation for the Court’s benefit,
     assuming that the numbers provided by the Receiver are correct.




10039401v1                                                 13
       Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 14 of 29



       Only once the Court credits the value of the non-forfeited assets under Oak’s exclusive

control against disgorgement, can a judgment amount be meaningfully ascertained.

       Legal and factual issues remain outstanding that are necessary to resolve prior to the

judgment being ascertained in a meaningful way. As such, post-judgment interest, to the extent

it may apply (which Relief Defendants contend it does not), has not yet begun to accrue.

       B.      The Receiver Errs by Adding Post-Judgment Interest and Interest/Gains on
               Disgorged Assets

       The Receiver has also erred by including both post-judgment interest and interest/gains

on disgorged assets as these amounts are necessarily overlapping in this case. All of Defendant

and Relief Defendants assets are frozen. The frozen assets are in the possession of the Receiver

and cannot be accessed by the Defendant or Relief Defendants. The additional accrual of post-

judgment interest on top of the “interest or gains” on the disgorged assets is inequitable and has

no support in the law.

       Indeed, the cases the Receiver cites do not support this approach. In Lewis v. Whelan,

99 F.3d 542 (2d Cir. 1996), the Second Circuit merely considered the issue of the date from

which post-judgment interest should run when more than one judgment has entered. S.E.C. v.

Forest Res. Mgmt. Corp., No. 09-CIV-0903, 2010 WL 2077202 (S.D.N.Y. May 18, 2010) in turn

involves a question regarding the appropriate penalty amount to apply to the defendants. The

issue of post-judgment interest only arises in that court’s order when it states that “[i]nterest will

accrue on the unpaid balance of the disgorgement and prejudgment interest owed by defendants

in accordance with 28 U.S.C. § 1961(a).” Id. at *2 n.3. Neither case references, let alone

analyzes the issue of applying post-judgment interest in a case where “interest or gains” has been

awarded, where the assets continue to remain frozen post-judgment to secure the Plaintiff




10039401v1                                       14
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 15 of 29



pending an appeal, and where the method of determining interest and gains has not been

determined.20

           C.        Post-Judgment Interest Should Not Accrue on Frozen Assets

           All of Defendant’s and Relief Defendants’ assets have been frozen by the Court’s asset

freeze order since May 7, 2015. These assets remain frozen. As such, Defendant and Relief

Defendants have not only been precluded from paying any amount towards the judgment, they

have been essentially precluded from any use of the funds.

           The Receiver claims that the post-judgment interest statute states that post-judgment

interest is allowable and mandatory on civil judgments. (Report at 13; see also 28 U.S.C.

§ 1961.) However, the statute is silent when the funds are frozen. This distinction is significant.

As the Second Circuit explained in Razmilovic,

           where, as here, the defendant has had some or all of his assets frozen at the behest
           of the government in connection with the enforcement action, an award of
           prejudgment interest relating to those funds would be inappropriate with respect
           to the period covered by the freeze order, for the defendant has already, for that
           period, been denied the use of those assets . . . require[ing] the defendant to pay
           prejudgment interest on the entire disgorgement amount including the earlier
           frozen amount would, for the freeze period, deprive him twice of interest on the
           portion of the disgorgement award that is satisfied by the frozen assets.

Razmilovic, 738 F.3d at 36-37.

           The same general principles apply here: the assets are and have been frozen; Defendant

and Relief Defendants cannot satisfy the judgment, and are receiving no use or enjoyment of the

funds or of any currently accruing interest; and so, for the same reason that the Court does not

order pre-judgment interest on frozen funds, there is no basis for awarding post-judgment




20
     Relief Defendants do not waive their rights to appeal the interest/gains issue.




10039401v1                                                   15
          Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 16 of 29



interest.21 Indeed, the intent of Congress in enacting such a statute is to deter defendants from

continuing to use ill-begotten funds after a judgment and instead to force the delivery of the

judgment amounts to a plaintiff.

           Case law in the Second Circuit supports the conclusion that post-judgment interest should

not accrue on frozen assets while an appeal is pending. Indeed, in Razmilovic, the District Court

did not order post-judgment interest on frozen assets during the pendency of the appeal.

Razmilovic, 2014 WL 5794871. Rather, the Court simply incorporated the Second Circuit’s

ruling, resulting in disgorgement, civil penalty and a reduction of the pre-judgment interest

award on frozen assets during the pendency of litigation. Id.at *3. The District Court did not

order post-judgment interest on the frozen assets – or even on the judgment amount while the

appeal was pending. Id. at *4. As such, this Court should also decline to enter in any order of

post-judgment interest on the frozen funds while the appeal is pending, as the SEC is already

secured by the asset freeze and Defendant does not have use of those funds while the appeal is

pending.

V.         THE RECEIVER

           A.       Receiver’s Reserve for Fees

           This Court appointed a Receiver on December 20, 2018 to amongst other things, “value

the frozen assets and avoid over-freezing to secure the judgment for the SEC, to manage and

maximize the value of frozen assets under the guidance of a neutral third party, and to take

necessary steps toward effectuating the judgment.” (Doc. 1070 at 5.)


21
     It is also worth noting that the so-called “mandatory” nature of the statute is evidently subject to the agency’s
     discretion as well. As the Receiver notes, the SEC typically does not seek post-judgment interest once the assets
     are deposited in the Court’s CRIS account. There is no real difference between depositing funds in the CRIS
     account and the ongoing asset freeze. Defendant’s and Relief Defendants’ assets are controlled by the Receiver,
     an officer of the Court, and cannot be touched by Defendant or Relief Defendants without leave of the Court.




10039401v1                                                16
          Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 17 of 29



           As confirmed per the Report, the Receivership Estate is comprised of over $64.5 million

in cash and marketable securities that are frozen, in addition to another $18 -$20 million of real

property, plus additional assets. The Receiver proposed to use cash, marketable securities and

two New York City apartments to secure the judgment, assets that are mostly liquid or that only

need a real estate broker to monetize. It should not cost $600,000 to value and liquidate these

assets.

           Relief Defendants will address the specific fees that the Receiver has incurred in his

Recent Fee Application (Doc. 1160) in their response to such Application and refer the Court to

that opposition for discussion of Receiver fees incurred so far.22 However, the $600,000 that the

Receiver is requesting as a reserve is excessive and not justified in this situation. Indeed, the

Receiver has not given any detail behind his estimate of the $500,000 he is requesting for his

fees and has not given any detail behind his estimate of the $100,000 he is requesting for

administrative expenses. This alone should raise significant red flags.

           The Receiver’s request becomes even more tenuous when viewed in the context of the

additional work that may or may not need to be done in this case. The assets in this case have

been preserved throughout the litigation and there are substantial assets frozen for the judgment.

In this case, there is no need to “look for additional assets”, “determine victims”, or “unravel any

transactions.” The fee reserve that the Receiver is requesting is simply not justified in this

situation.      This Court itself stated that it “recognize[d] the parties’ concerns regarding the

potential cost of a receiver and shares their desire to avoid unnecessary or high receivership

costs” (Doc. 1070 at 5) and “that probably is a problem, to have those costs, which would come


22
     The Relief Defendants maintain that no Receiver was needed in this case. The Relief Defendants contest any
     payment of fees towards the Receiver and the use of a Receiver has caused the Relief Defendants to increase their
     outstanding legal fees, which amount continues to increase.




10039401v1                                                17
       Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 18 of 29



out of the frozen assets … if [costs] were borne by the frozen funds and the [Defendant’s and/or

Relief Defendants’] appeal was totally successful, that would not be an appropriate treatment of

those frozen funds.” (Trans. (11/9/18) at 36.)

       The Receiver has already submitted his Report and the Court (and the parties) now have a

preliminary determination of the value of assets. While such value does not account for the

totality of Defendant’s non-forfeited assets at Oak, it still confirms the existence of tens of

millions of dollars of assets above this Court’s judgment. Thus, the Receiver’s future utility is

limited.

       The Oak non-forfeited interests and distributions should be valued so that a proper sum

can be applied towards disgorgement, and then the receivership should be put on hold. Indeed,

this is precisely what the SEC and the Court had stated earlier as well: “THE SEC: Indeed, the

Defendant’s assets held at Oak demonstrate why such an appointment [of receiver] is necessary.”

(Doc. 995 at 2; see also Trans. (11/9/18) at 18:21-23 (“… what we would request, and this goes

back to the request for a receiver is, have a third party come in and look at this …”).) The Court

has further said that “… I am therefore thinking of [valuing the Oak assets and private holdings]

as part of a list of things a receiver-type person might be charged with doing.” (Trans. (11/9/18)

at 21:23-25.)

       The Receiver has not justified why he needs such a significant reserve for fees ($500,000

for his fees and an additional $100,000 for administrative expenses).

       B.       Receiver’s Role in This Litigation and the Second Circuit’s View of
                “Creditor” Courts

       The Receiver’s role in this case, where there is over $80 million of cash and marketable

securities as well as real property (in addition to other assets), is limited. The Receiver is to

secure the judgment for the SEC pending appeal and nothing more. The Receiver is not needed



10039401v1                                       18
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 19 of 29



for the “distribution” of assets, which is only to one alleged victim. (Doc. 1042 at 48 (“THE

COURT: … We only have one victim …”).) Not only that, the Receiver as originally envisioned

was appointed to simply value assets. As the Court previously explained, “that’s really part of

what I’m trying to figure out, is how we might use a receiver to do the valuation.” (Trans.

(11/9/18) at 4.) Further, “[S]o if a receiver – and it’s a very limited task ... I mean, we only

have – we don’t marshal the assets beyond valuing what’s been frozen. We only have one

victim. It’s not a broad scope receivership such as the types that have incurred criticism

elsewhere.” (Doc. 1042 at 48.)

           Contrary to this process, the Receiver “proposes to establish a reserve for the potential

claims against … the Receivership Estate” (Doc. 1130 at 2), suggests that “other potential claims

against the Receivership Estate may need to be addressed” (id. at 4), and also proposes that the

Court hold a hearing where the Receiver will provide all parties with the “status, priority, and

estimation of any claims against the Receivership Estate” (id.).                        He also states that “the

Liquidation Order should ultimately account for all amounts needed to be reserved or paid for …

other claims of government agencies.”23 (Doc. 1130 at 18.) Despite all these concerns, the

Receiver evidently takes the position that he is not suggesting a general claims procedure. (See

Doc. 1152.)

           Notwithstanding the Receiver’s protestations elsewise, the Second Circuit has made clear

that a Receivership Court should not turn into a “creditor” court. For example, in Esbitt v.

Dutch-American Mercantile Corp., 335 F.2d 141, 143 (2d Cir. 1964), the Second Circuit warned

against using an equity receivership for liquidation, since the “primary purpose of appointing a


23
     The Receiver also previously suggested that he would be filing a motion relating to his duties to tax authorities.
     (Report at 17.) It appears he has now concluded that no such motion is needed as there is no duty for him to file
     tax returns for any of the parties.




10039401v1                                                 19
       Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 20 of 29



receiver is to conserve the existing estate.”         Similarly, in S.E.C. v. Am. Bd. of Trade,

830 F.2d 431, 436 (2d Cir. 1987), the Second Circuit further cautioned that “equity receiverships

should not be used to effect the liquidation of defendants [assets] in actions brought under the

securities laws” (citations omitted).    In this connection, the SEC has not followed Second

Circuit’s directive that “in actions ... by the SEC, we expect counsel ... to bring our views, to the

attention of the district court before the court embarks on a liquidation through an equity

receivership.” Am. Bd. of Trade, 830 F.2d at 438. The SEC has not done that in this case.

       Therefore, the Receiver should now simply value the Oak non-forfeited assets, monetize

such assets as may be ordered by the Court, and then his duties should be placed on-hold or

terminated.

       C.      Receiver’s Proposed Use of FTI Consulting, a Forensic Accounting Firm, as a
               “Real Estate Broker”

       In his report, the Receiver indicates that he intends to file a motion to employ FTI

Consulting, a forensic accounting firm, as a “real estate broker” for the Park Avenue apartments

which he proposes to sell. No such motion has been filed as of yet.

       Relief Defendants object to the use of FTI Consulting, a forensic accounting firm, as the

broker for the proposed real estate monetization. FTI Consulting is not a real estate broker, nor

is it a member of REBNY (Real Estate Board of New York City), which governs all NYC real

estate transactions.   In addition, FTI Consulting would not be able to reach international

prospective buyers in the manner in which Relief Defendants’ preferred broker would be able (as

discussed below).

       In contrast, Ms. Ahmed has identified a real estate broker who has over 15 years of

experience with apartments similar to 530 Park Avenue, 12A and 12F. This real estate broker,




10039401v1                                       20
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 21 of 29



Matt Perceval,24 is also familiar with the units under this Court’s asset freeze: Mr. Perceval was

Ms. Ahmed’s broker when Diya Real Holdings purchased Apartment 12F; he secured a tenant

for Apartment 12F during this litigation, and was helping Ms. Ahmed with the management of

these units prior to the start of and during this litigation. Mr. Perceval is with Sotheby’s

International Realty, an international real estate brokerage firm with substantial experience in

premier homes and apartments. He has also agreed to a fee of 4% of selling price, same as the

proposed “broker” from the Receiver.

           After the filing of the Report, the Receiver indicated to Relief Defendants that he was

considering Stacey Froelich, who is affiliated with Compass and who was recommended by FTI

Consulting, to be the broker, but offered to consider other brokers whom Relief Defendants

might recommend. The determination of the broker should therefore await the filing of the

Receiver’s motion in the event the Court determines that the apartments should be sold at this

time.

VI.        LIVING EXPENSES AND ATTORNEY FEES

           In his Report, the Receiver does not address continued living expenses for Ms. Ahmed

and her children, nor does he address the payment of attorneys’ fees, including appellate fees, for

the Relief Defendants. As presently proposed, substantially all of Ms. Ahmed’s liquid assets

would be sold and placed in a CRIS account. A sufficient amount of Ms. Ahmed’s assets should

be preserved to allow for payment of Ms. Ahmed’s living expenses and attorneys’ fees until the

conclusion of the appeals.




24
     Mr. Perceval’s website is https://www.mattperceval.com/.




10039401v1                                               21
       Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 22 of 29



VII.   LIQUIDATION OF ASSETS IS NOT NECESSARY AT THIS TIME

       A.      The Court’s Prior Rulings Require the Court to Make a Further
               Determination Before Monetization is Authorized

       In the Court’s ruling on the Defendant’s Motion to Stay the Final Judgment, the Court

held as follows:

       ... Defendant’s assets will remain frozen during the pendency of the appeal,
       serving as the functional equivalent of a supersedeas bond to insure the SEC,
       should it prevail on the appeal, will not be injured by the stay. The process of
       preparing for any post-appeal distribution of assets to satisfy the judgment,
       including but not limited to the appointment of a receiver or other process for
       valuing and liquidating frozen assets, the valuation of those assets, and any
       liquidation of illiquid frozen assets needed to secure the judgment is not stayed.

(Doc. 1052 at 7.) However, the Court’s Order Appointing Receiver specifically limited the

Receiver’s unilateral authority to sell, lease, or otherwise transfer the Defendant and Relief

Defendants’ property and ownership interests, by requiring a subsequent Court order to sell,

lease, or transfer the property and ownership interests.       (Doc. 1070 at 14 (“If subsequently

ordered by the Court …” (emphasis added)). The Court also issued careful instructions to the

Receiver regarding the potential monetization of assets, stating simply that the Receiver should

identify liquid assets (or assets that “could be liquidated with relative ease”) and provide a

proposal for securing the judgment, including identifying additional assets for “possible

liquidation and . . . the order in which the Receiver proposes to liquidate such assets.”

(Doc 1070 at 15) (emphasis added). Thus, while the Order Appointing Receiver anticipated

potential efforts to liquidate the Defendants and Relief Defendants’ assets in the future, it did not

direct such action. Therefore, the Court should consider whether to direct liquidation of assets at

this time, or whether, in light of the facts found by the Receiver, liquidation should, in whole or

in part, properly await decision on appeals.




10039401v1                                       22
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 23 of 29



           To that end, Relief Defendants contend that liquidation or monetization of assets is not

necessary at this time due to the independent verification by the Receiver of the amount of assets

frozen under this Court’s asset freeze order, the nature of the “supersedeas” bond ordered by this

Court, the fact that these assets are under appellate review, and the irreparable harm that would

result by the monetization of certain assets within this context. Continuation of the asset freeze

without monetization, pending appeal, maintains the status quo pending final disposition of the

subject matters, and assures that Defendant and/or Relief Defendants will not suffer irreparable

harm.25

           The Receiver, in his Report, has asked for a monetization of over $70 million26 to secure

the judgment. Even with the Receiver’s aggressive estimate of the amount required to secure the

judgment, the Receiver still concedes that there is over $18.7 million of assets that “may not be

necessary to secure the judgment.” (Doc. 1130-1 at 3.) The asset freeze includes, but is not

limited to:

                    1.        Over $64.5 million of cash and marketable securities;

                    2.        At least $18 million of real estate;

                    3.        Non-forfeited assets – both liquid and illiquid – held by Oak; and

                    4.        Illiquid assets, such as investments in private companies.

Therefore, the Receiver, an arm of the Court, has independently verified what the Relief

Defendants and Defendant have been maintaining all along: the asset freeze order has resulted in


25
     With the Receiver having confirmed that there are tens of millions of dollars of assets over and above the
     judgment amount, the Relief Defendants do not object to this Court keeping the asset freeze on all assets, pending
     appeal, with no post-judgment interest, a limited budget for the Receiver, the status quo of certain payments
     continuing, and a release of appellate fees and other attorneys’ fees of Relief Defendants.
26
     The nearly $90 million in frozen assets does not include the allegedly forfeited assets at Oak, which are under
     Second Circuit jurisdiction on appeal. It also does not include for the totality of all non-forfeited (both liquid and
     illiquid) assets at Oak, which this Court has stated can be used towards the judgment.




10039401v1                                                   23
       Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 24 of 29



a substantial over-collateralization – to the tune of tens of millions of dollars – of the judgment.

Given the Receiver’s findings, the SEC cannot honestly dispute it is not adequately secured

without monetization.

       On the other hand, there will be irreparable harm if monetization is ordered. The harm

will arise in a variety of ways, from potentially adverse tax implications to loss of unique real

property to trust concerns, including:

       First, monetization of accounts invested in equities will yield substantial capital gains

taxes. These taxable events cannot be reversed if and when Defendant and Relief Defendants’

appeals are won. At this juncture, selling the assets proposed by the Receiver will potentially

result in substantial gains, which could be subject to federal and state capital gains taxes and

which are irreversible.    This would harm Defendant and Relief Defendants and is plainly

inefficient given the status of the case as it is pending appeal.

       Second, the Receiver proposes to cash in a $17.7 million value MetLife insurance policy

(with a $1.3 million surrender value) held by the Family Trust. Once this life insurance policy is

surrendered, it cannot be reinstated, which is a particular problem in view of Defendant’s cancer

history. Should the Second Circuit determine that the Family Trust and its assets are not

available to satisfy Defendant’s judgment, a surrender of the cash value of the life insurance

policy will plainly result in irreparable harm to the Family Trust and by extension, to the three

minor children who are the sole beneficiaries of the Family Trust.

       Third, as to the Park Avenue apartments, there would be a loss of these assets if they are

sold. Real property and its attributes are considered unique and loss of property rights and

ownership result in irreparable harm. “[E]quity presumes that real property ... is unique. Loss of

such   property    is   therefore    regarded    as    an   irreparable   injury.”    Spira v. Nick,




10039401v1                                        24
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 25 of 29



876 F. Supp. 553, 563 (S.D.N.Y.1995); see also Carpenter Techn. Corp. v. City of Bridgeport,

180 F.3d 93, 97 (2d Cir. 1999); Forgay, et al. v. Conrad, 47 U.S. 201 (1848) (Stating that

irreversible loss or transfer of unique property considered irreparable harm and also beyond the

reach of the appellate courts if transferred.); RoDa Drilling Co. v. Siegal, 552 F.3d 1203 (10th

Cir. 2009) (“In sum, these properties are income producing, and realizing their income potential

depends upon active management of the properties. That makes potential damages most difficult

to prove, if not practically unquantifiable.”).27

           Fourth, invading the Family Trust (and its assets) and the children’s UGMAs before final

resolution of all appeals raises numerous and significant state law issues. For example, the

Family Trust is an irrevocable, spendthrift trust for the sole benefit of the three minor children.

As a result, there are significant limitations on the manner in which the trust funds (both income

and corpus) can be dispersed and/or accessed.28 It is unclear what will happen to assets removed

from the Family Trust, which was not a Relief Defendant, if and when it is held on appeal that

the Family Trust was not subject to such invasion, particularly with respect any future creditor

efforts to take the funds.29            And once again, any removal of assets from these entities is


27
     The Receiver has stated in his Report that “no party has objected to [the sale of the two NYC apartments] as of the
     date of this Report.” (Doc. 1130 at 7-8.) That is erroneous. Ms. Ahmed opposes (and has always opposed) the
     sale of any of the NYC apartments pending resolution of the appeals and believes that such property should
     remain frozen and be rented during the appellate review.
28
     Spendthrift trusts are defined by state statutory law, Conn. Gen. Stat. § 52-321(a). Spendthrift trusts are
     statutorily exempt from claims of creditors and the trustee has a right to accumulate or withhold income from the
     beneficiary. The three minor children are the sole beneficiaries of the Family Trust.
29
      Courts in this District and the Second Circuit have released Trusts of this nature from asset freezes or the
     satisfaction of any judgment under more lenient circumstances, where the Defendant was not a beneficiary of the
     Trust, even though he may have provided investment guidance to the Trust, or where the Defendant shared
     benefits from the Trust with his spouse. See, e.g., In re: Vytautas Vebeliunas, 332 F.3d 85, 93 (2d Cir. 2003)
     (refusing to pierce a trust based on equitable ownership even though the husband paid all expenses of the trust
     because “spouses routinely administer each other’s assets and conduct business on behalf of each other.”)) Here,
     the Defendant has absolutely no ownership interest in the Trust and is not a beneficiary of the Trust. This Court
     did not consider the Trust formation documents, the person of record on the TDAmeritrade accounts owned by
     the Trust and minor children, nor the Trust history in terms of payments made by the Trustee from the Trust.




10039401v1                                                 25
           Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 26 of 29



irreversible and irreparably harms the Trust, the UGMAs and the three minor children as funds

cannot simply be returned if the Second Circuit finds for the Relief Defendants on this issue.

           Fifth, the Court has ordered the continuation of the asset freeze “as the functional

equivalent of a supersedeas bond,” pending appeal. (Doc. 1052 at 7.) The Second Circuit has

stated that “Rule 62(d) provides that an appellant may obtain a stay pending appeal, as of right,

by posting a supersedeas bond.” Cohen v. Metro. Life Ins. Co., 334 Fed. App’x 375, 378 (2d Cir.

2009). In practical terms, this means a court has no discretion to deny a Rule 62(b) stay, rather a

court only has the discretion to fix the amount of the bond (or to waive the requirement entirely).

See Frommert v. Conkright, 639 F. Supp. 2d 305, 308 (W.D.N.Y. 2009). Because this Court has

ordered that the asset freeze continue and serve as a “supersedeas bond”, and because a

supersedeas bond grants the Defendant and Relief Defendants a stay in enforcement of execution

of judgment, the monetization of assets should be stayed while the appeal is pending.30

           Sixth, Receiver has stated his intent for placing funds into a CRIS account. However, if

any Relief Defendant assets are placed in a CRIS account, they should be designated as such so

as to facilitate return in the event they are not needed or based on an appellate decision. As the

Court has stayed any distribution pending appeal, it would be far more efficient and economical

for any funds to stay in their respective accounts, subject to the asset freeze and pending

appeal.31 In addition, if some amount of the judgment is reversed and/or remanded on appeal, it


30
     As such, the SEC is not harmed by a stay of enforcement of judgment pending appeal(s) as they themselves
     stated: “to the extent that Your Honor determines that the more prudent course is to simply continue the freeze
     such that the SEC is no worse off in a year or two when the appeal is decided, that would be an appropriate course
     as well” (Doc. 1042 at 43:25-44:4) and the District Court also stated that “... action can be promptly at the end of
     the appeal, including the potential for no action, whatsoever, because the Defendants prevail” (Doc. 1042
     at 36:2-5). With over $89 million of assets frozen (Doc. 1130-1) for a judgment of $64.4 million (plus interest
     and gains), the SEC is well over-secured with the asset freeze as “supersedeas” bond.
31
     The Relief Defendants would be fine with the Court’s directing the investment of such funds into U.S. Treasuries,
     or whatever investment is deemed appropriate pending appeal.




10039401v1                                                  26
       Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 27 of 29



is unclear what assets would have funds returned to them from the CRIS account, creating the

potential for further litigation, which is premature to have prior to appellate review.

       In truth, it would be most efficient and economical for the Court to let the Second Circuit

deal with the issues under appeal – which may change the size of judgment or the particular

assets that can be used to satisfy Defendant’s judgment – and then, monetize assets at the end of

the appeals, depending on appellate review. (See Trans. (9/11/18) at 37:2-5 (“THE COURT:

… would enable us to move to a position where action can be taken promptly at the end of the

appeal, including the potential for no action, whatsoever, because the Defendants prevail.”).)

The case is currently postured such that action can be taken promptly at the end of the appeal,

including the potential for no action, depending on appellate resolution of the issues in this case.

It is also worth noting that the SEC itself had conceded that “to the extent that Your Honor

determines that the more prudent course is to simply continue the freeze such that the SEC is no

worse off in a year or two when the appeal is decided, that would be an appropriate course as

well.” (Doc. 1042 at 43:25-44:4.)

       Given the Court’s prior rulings, the fact that the SEC is over-collateralized, and the fact

that monetization of the frozen assets will cause the Defendant and Relief Defendants irreparable

harm, the Court should not order the monetization of the frozen assets until all appeals have been

resolved.

VIII. THE RECEIVER’S PROPOSED ORDER

       The Court did not ask for a Proposed Order in its Request for the Receiver’s Report, but

the Receiver has filed one (Doc. 1130-2) with his Report. The Proposed Order does not follow

the language of the Order Appointing Receiver (Doc. 1070). Should the Court determine that the

apartments and/or other assets be monetized at this time, the Relief Defendants request that the

Receiver consult with the Relief Defendants (and Defendant) on the process for and price of sale


10039401v1                                       27
       Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 28 of 29



of their assets or interests, such to minimize expenses (including, but not limited to taxes) and

maximize the value of the Estate and also for due regard for their (and Defendant’s) interests,

similar to the provision in the Court’s Order Appointing Receiver (Doc. 1070) which states that

“[I]f subsequently ordered … and with due regard for the interests of the Defendant and Relief

Defendants, the Receiver will be authorized …” (Doc. 1070 at 14.)

                                        CONCLUSION

       WHEREFORE, for the reasons within, the Relief Defendants respectfully request that the

Court grant the relief outlined in this Opposition in its entirety and provide any other relief as

deemed proper.

                                             Respectfully Submitted,


                                             By: /s/ Paul E. Knag
                                                Paul E. Knag – ct04194
                                                pknag@murthalaw.com
                                                Kristen L. Zaehringer – ct27044
                                                kzaehringer@murthalaw.com
                                                Murtha Cullina LLP
                                                177 Broad Street, 16th Floor
                                                Stamford, Connecticut 06901
                                                Telephone: 203.653.5400
                                                Facsimile: 203.653.5444

                                                Attorneys for Relief Defendants
                                                I-Cubed Domain, LLC, Shalini Ahmed,
                                                Shalini Ahmed 2014 Grantor Retained
                                                Annuity Trust, Diya Holdings, LLC, Diya
                                                Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




10039401v1                                     28
       Case 3:15-cv-00675-JBA Document 1182 Filed 06/03/19 Page 29 of 29



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of June, 2019, a copy of the foregoing RELIEF

DEFENDANTS’ OPPOSITION TO RECEIVER’S REPORT will be sent by e-mail to all parties

by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing

through the Court’s CM/ECF system.

                                              /s/ Paul E. Knag
                                                Paul E. Knag – ct04194




10039401v1                                     29
